Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00026-CV

                  STUDIO E ARCHITECTURE AND INTERIORS, INC.,
                                   Appellant

                                               v.

                                     Emily LEHMBERG,
                                           Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-10649
                      Honorable Cathleen M. Stryker, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is REVERSED
and this cause is REMANDED to the trial court for further proceedings consistent with this
opinion. Costs of appeal are taxed against appellee.

       SIGNED April 17, 2019.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice